DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-4, 9-11, 17-19 drawn to a system and methods for increasing the visual interpretability of an image, classified in G06T7/33.
II.	Claims 5, 20, drawn to a method for determining depth of objects in an image, classified in G06T7/593.
III.	Claims 6, 7, drawn to a method for obtaining an image that corresponds to a perspective of a user’s left pupil, classified in H04N13/239.
IV.	Claims 8, 12-16, drawn to a method for enhancing one image with data from another image, classified in G06T7/33.
4.	The inventions are independent or distinct, each from the other because:
Inventions disclosed in groups I-IV are methods are related to image processing but require independent processing steps.
and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
5.	During a telephone conversation with Levi Brown on 30 June 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-4, 9-11 and 17-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5-8, 12-16 and 20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cygert et al. (“Style Transfer for Detecting Vehicles with Thermal Camera”).
Regarding claim 1, Cygert discloses A computer system (I. Introduction, pg. 218) comprising: 
one or more processors (IV. Method, pg. 220); and 
one or more computer-readable hardware storage devices having stored thereon computer-executable instructions (implicit in I. Introduction, pg. 218) that are executable by the one or more processors to cause the computer system to at least: 
access a first image generated by a first camera that generates images having a first style such that the first image has the first style (fig. 4; “we noticed that Style Transfer can be also used to improve detection accuracy from standard RGB camera, which has potential for various applications” in Abstract on pg. 218); 
access a second image generated by a second camera that generates images having a second style such that the second image has the second style (“To train a Convolutional Neural Network (CNN) detector we create a stylized version of COCO (Common Objects in Context) dataset using Style Transfer technique that imitates images obtained from thermal cameras” in Abstract on pg. 218); 
subsequent to a deep neural network (DNN) learning the first style and the second style, feed a copy of the first image as input to the DNN (“To train a Convolutional Neural Network (CNN) detector we create a stylized version of COCO (Common Objects in Context) dataset using Style Transfer technique that imitates images obtained from thermal cameras” in Abstract, pg. 218; IV. Method, pg. 220); and 
cause the DNN to modify the first image copy by transitioning the first image copy from being of the first style to subsequently being of the second style such that a modified style of the transitioned first image copy bilaterally matches the second style (IV. Method, pg. 220). 
Regarding claim 2, Cygert discloses The computer system of claim 1, wherein a copy of the second image is also fed as input to the DNN, and wherein the DNN performs at least the following: 
in response to receiving the second image copy and the first image copy as input, identify the second style by analyzing attributes of the second image copy (Abstract on pg. 218); 
perform one or more of the following: identify geometry information based on a perspective captured by the second image copy; identify outline information based on the perspective captured by the second image copy; or identify texture information by analyzing texture captured by the second image copy (“As it was shown in the recent work [5], such a training should provide an incentive to the classifier to focus on the shape of the vehicles, rather than on the texture itself” in IV. Method, pg. 220); and 
based on the DNN identifying the second style from the attributes of the second image copy and based on (i) the geometry information, or (ii) the outline information, or (iii) the texture information, modify the first image copy by transitioning the first image copy from being of the first style to subsequently being of the second style such that the modified style of the transitioned first image copy bilaterally matches the second style (IV. Method, pg. 220). 
Regarding claim 4, Cygert discloses The computer system of claim 1, wherein the first camera is one of a visible light camera, a low light camera, or a thermal imaging camera, and wherein the second camera is a different one of the visible light camera, the low light camera, or the thermal imaging camera (Abstract on pg. 218). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cygert et al. (“Style Transfer for Detecting Vehicles with Thermal Camera”) in view of Berg et al. (“Generating Visible Spectrum Images from Thermal Infrared”).
Regarding claim 3, Cygert discloses The computer system of claim 2, but fails to explicitly disclose wherein the DNN receives the first image copy of the first style and the second image copy of the second style as input, and wherein the DNN generates two output images, including the transitioned first image copy of the second style and a transitioned second image copy, which is a transitioned version of the second image copy and which is now of the first style.
However, Berg teaches generating visible spectrum images from thermal images using a convolutional neural network (Abstract on pg. 1224).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cygert with the teaching of Berg in order to increase the visual interpretability of thermal images.
Regarding claim 9, Cygert discloses The computer system of claim 1, but fails to disclose wherein execution of the computer-executable instructions further causes the computer system to: feed a copy of the second image as input to the DNN; and cause the DNN to modify the second image copy by transitioning the second image copy from being of the second style to subsequently being of the first style such that a modified style of the transitioned second image copy bilaterally matches the first style (fig. 4; Abstract on pg. 218). 
However, Berg teaches generating visible spectrum images from thermal images using a convolutional neural network (Abstract on pg. 1224).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cygert with the teaching of Berg in order to increase the visual interpretability of thermal images.
8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cygert et al. (“Style Transfer for Detecting Vehicles with Thermal Camera”) in view of Berg et al. (“Generating Visible Spectrum Images from Thermal Infrared”) further in view of Meler et al. (US9,973,696).
Regarding claim 10, the combined references of Cygert and Berg disclose The computer system of claim 9, but fail to disclose wherein the first image and the transitioned second image copy constitute a first stereo pair of images of the first style, wherein the second image and the transitioned first image copy constitute a second stereo pair of images of the second style, and wherein execution of the computer-executable instructions further causes the computer system to: perform parallax correction on the first image and on the transitioned first image copy to align perspectives of the first image and the transitioned first image copy; and perform parallax correction on the second image and on the transitioned second image copy to align perspectives of the second image and the transitioned second image copy. 
However, Meler teaches correcting for parallax when using multiple cameras which are displaced from one another (col. 1 ln 18-39; col. 2 ln. 32-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cygert with the teaching of Meler in order to correct for parallax distortion.
9.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cygert et al. (“Style Transfer for Detecting Vehicles with Thermal Camera”) in view of Berg et al. (“Generating Visible Spectrum Images from Thermal Infrared”) further in view of Meler et al. (US9,973,696).
Regarding claim 11, Cygert discloses, except for the limitations italicized below, A method performed by a head-mounted device (HMD) to modify a style of an image so the style subsequently corresponds to a different style (I. Introduction, pg. 218), said method comprising: 
accessing a first image generated by a first camera that generates images having a first style such that the first image is of the first style (fig. 4; “we noticed that Style Transfer can be also used to improve detection accuracy from standard RGB camera, which has potential for various applications” in Abstract on pg. 218); 
accessing a second image generated by a second camera that generates images having a second style such that the second image is of the second style (“To train a Convolutional Neural Network (CNN) detector we create a stylized version of COCO (Common Objects in Context) dataset using Style Transfer technique that imitates images obtained from thermal cameras” in Abstract on pg. 218); 
subsequent to a deep neural network (DNN) learning the first style and the second style, feeding a copy of the first image as input to the DNN (“To train a Convolutional Neural Network (CNN) detector we create a stylized version of COCO (Common Objects in Context) dataset using Style Transfer technique that imitates images obtained from thermal cameras” in Abstract, pg. 218; IV. Method, pg. 220); 
causing the DNN to modify the first image copy by transitioning the first image copy from being of the first style to subsequently being of the second style such that a modified style of the transitioned first image copy bilaterally matches the second style (IV. Method, pg. 220); and 
displaying one or more portions of the first image or the transitioned first image copy on a display (fig. 4 on pg. 220). 
Cygert fails to disclose the method performed by a head-mounted device (HMD).  However, Stanimirovic teaches an HMD with both a visible camera and a thermal camera (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cygert with the teaching of Stanimirovic since it would have provided an alternative thermal image with predictable results.

Allowable Subject Matter
10.	Claims 17-19 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667